DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,  14, 23, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaube (EP0057437).
As to claim 1, Gaube discloses a carrier (Figure 1) for holding a plurality of containers (32), the carrier comprising a plurality of panels comprising at least one central panel (panels 6-8) and at least one attachment panel (1 or 2) configured to receive a portion of one or more containers of the plurality of containers (Figure 3), the at least one central panel (6) comprises a plurality of openings (opening as formed by folding the tab 23) and is for being positioned between and attached to adjacent containers of the plurality of containers, the at least one central panel adhered (abutting) to adjacent containers when containers are received of the plurality of containers.
As to claim 14, Gaube discloses blank (Figure 2) forming a carrier (Figure 1) for holding a plurality of containers (32), the carrier comprising a plurality of panels comprising at least one central panel (panels 6-8) and at least one attachment panel (1 or 2) configured to receive a portion of one or more containers of the plurality of containers (Figure 3), the at least one central panel (6) comprises a plurality of openings (opening as formed by folding the tab 23) and is for being positioned between and attached to adjacent containers of the plurality of containers, the at least one central panel adhered (abutting) to adjacent containers when containers are received of the plurality of containers.
As to claim 23, Gaube discloses a method of forming a carrier for holding a plurality of containers (32), the method comprises obtaining a blank (Figure 2) comprising a plurality of panels (11, 1,3,2,12), the at least one central panel comprises a plurality of openings (openings as formed by folding the tab 23), folding plurality of panels such that the at least one central panel is positioned between adjacent container of the plurality of container (Figure 3) and attaching at least one container of the plurality of the panels to the at least one central panel by adhering (abutting) the at least one central panel to adjacent containers of the plurality of containers
As to claim 31, Gaube discloses a package comprises a plurality of container (32), a carrier (Figure 1) for holding a plurality of containers (32), the carrier comprising a plurality of panels comprising at least one central panel (panels 6-8) and at least one attachment panel (1 or 2) configured to receive a portion of one or more containers of the plurality of containers (Figure 3), the at least one central panel (6) comprises a plurality of openings (opening as formed by folding the tab 23) and is position between and attached to adjacent containers of the plurality of containers, the at least one central panel adhered (abutting) to adjacent containers when containers are received of the plurality of containers.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13, 21-22, 29-30 and 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Gaube (EP0057437) in view of Sutherland (5,503,267).
As to claims 11, 21 and 41 Gaube further discloses at least one of the at least one central panel and the at least one attachment panel includes at least one handle opening (opening 31 is position between at the central panel 6 and attachment panel 1), but Gaube does not disclose the at least one handle opening comprises a longitudinal section and at least one lateral section diverging away from the longitudinal section.  Nevertheless Sutherland discloses a can clip carrier with handle opening (after tab 62 bend down, the opening is form) and the handle opening comprises a longitudinal section and at least one lateral section diverging away from the longitudinal section (as shown in Figure 2, the longitudinal is considered as top where reference number 60 pointed to the dotted line of 66 and the lateral 62 is diverging away from the longitudinal section).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the handle opening of Gaube with lateral portion diverging from the longitudinal portion to provide greater gripping experience and easier to find the insert finger into the handle opening with wider insertion opening.  Furthermore, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  
As to claim 12-13, 22 and 42, Gaube as modified does not disclose the plurality of panels further comprises a top panel overlaying at least a portion of the at least one attachment panel, the top panel comprises at least one handle feature aligned with the at least one handle opening, the at least one handle feature comprises a first handle feature and a second handle feature, and the at least one handle opening comprises a first handle opening and a second handle opening.  Nevertheless, Sutherland discloses a can clip carrier with handle opening (after tab 62 bend down, the openings are form), Sutherland further discloses the plurality of panels further comprises a top panel (12)  overlaying at least a portion of the at least one attachment panel (14), the top panel (12) comprises at least one handle feature aligned with the at least one handle opening (Figure 7), the at least one handle feature comprises a first handle feature and a second handle feature, and the at least one handle opening comprises a first handle opening and a second handle opening (Figures 2 shows two openings at the top panel and two openings at the attachment panel.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of panel of Gaube with additional top panel and aligned handle openings as taught by Sutherland to protect the upper portion of the individual can while provide a handle portion for gripping the pack of cans.  
As to claims 29-30, Gaube as modified further discloses at least one of the at least one central panel and the at least one attachment panel includes at least one handle opening (opening 31 is position between at the central panel 6 and attachment panel 1), but Gaube does not disclose the at least one handle opening comprises a longitudinal section and at least one lateral section diverging away from the longitudinal section, the plurality of panels further comprises a top panel overlaying at least a portion of the at least one attachment panel, the top panel comprises at least one handle feature aligned with the at least one handle opening, the at least one handle feature comprises a first handle feature and a second handle feature, and the at least one handle opening comprises a first handle opening and a second handle opening.  
Nevertheless Sutherland discloses a can clip carrier with handle opening (after tab 62 bend down, the opening is form) and the handle opening comprises a longitudinal section and at least one lateral section diverging away from the longitudinal section (as shown in Figure 2, the longitudinal is considered as top where reference number 60 pointed to the dotted line of 66 and the lateral 62 is diverging away from the longitudinal section).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the handle opening of Gaube with lateral portion diverging from the longitudinal portion to provide greater gripping experience and easier to find the insert finger into the handle opening with wider insertion opening.  Furthermore, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  
Sutherland further discloses the plurality of panels further comprises a top panel (12)  overlaying at least a portion of the at least one attachment panel (14), the top panel (12) comprises at least one handle feature aligned with the at least one handle opening (Figure 7), the at least one handle feature comprises a first handle feature and a second handle feature, and the at least one handle opening comprises a first handle opening and a second handle opening (Figures 2 shows two openings at the top panel and two openings at the attachment panel.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of panel of Gaube with additional top panel and aligned handle openings as taught by Sutherland to protect the upper portion of the individual can while provide a handle portion for gripping the pack of cans.  

Allowable Subject Matter
Claims 2-10, 15-20, 24-28, 32-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11, 14-21, 23-28, 31-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-74 of U.S. Patent No. 11,180,301. Although the claims at issue are not identical, they are not patentably distinct from each other because the prior art claim 1 encompass the limitation of claims 1-2 of the current application, but place the limitation of “the at least one central panel is for being adhered to adjacent containers of the plurality of containers” into claim 2.  The claims are not patentably distinct from each other due to place different limitation into different claims while still have the same limitation when combine.  For example, current application claims 1-2 have the same limitation of the claims 1-2 in the parent patented claim.  Similar reasons to other independent claims 14, 23 and 31.  
Claims 12-13, 22, 29-30 and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-74 of U.S. Patent No. 11,180,301 in view of Sutherland (5,503,267).  
As to claims 12-13, 22, 29-30 and 42 Gaube as modified further discloses at least one of the at least one central panel and the at least one attachment panel includes at least one handle opening (opening 31 is position between at the central panel 6 and attachment panel 1), but Gaube does not disclose the at least one handle opening comprises a longitudinal section and at least one lateral section diverging away from the longitudinal section, the plurality of panels further comprises a top panel overlaying at least a portion of the at least one attachment panel, the top panel comprises at least one handle feature aligned with the at least one handle opening, the at least one handle feature comprises a first handle feature and a second handle feature, and the at least one handle opening comprises a first handle opening and a second handle opening.  Nevertheless Sutherland discloses a can clip carrier with handle opening (after tab 62 bend down, the opening is form) and the handle opening comprises a longitudinal section and at least one lateral section diverging away from the longitudinal section (as shown in Figure 2, the longitudinal is considered as top where reference number 60 pointed to the dotted line of 66 and the lateral 62 is diverging away from the longitudinal section).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the handle opening of Gaube with lateral portion diverging from the longitudinal portion to provide greater gripping experience and easier to find the insert finger into the handle opening with wider insertion opening.  Furthermore, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  Sutherland further discloses the plurality of panels further comprises a top panel (12)  overlaying at least a portion of the at least one attachment panel (14), the top panel (12) comprises at least one handle feature aligned with the at least one handle opening (Figure 7), the at least one handle feature comprises a first handle feature and a second handle feature, and the at least one handle opening comprises a first handle opening and a second handle opening (Figures 2 shows two openings at the top panel and two openings at the attachment panel.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of panel of Gaube with additional top panel and aligned handle openings as taught by Sutherland to protect the upper portion of the individual can while provide a handle portion for gripping the pack of cans.  
Conclusion
Examiner has cited particular paragraphs and/or columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or prior art(s) disclosed by the Examiner (in the attached PTO-892 form).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702. The examiner can normally be reached Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736